1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   E. M.,                                              Case No.: 19cv689 JM (MSB)
12                                      Plaintiff,
                                                         ORDER DENYING MOTION TO
13   v.                                                  APPOINT GUARDIAN AD LITEM
                                                         WITHOUT PREJUDICE
14   POWAY UNIFIED SCHOOL
     DISTRICT,
15
                                      Defendant.
16
17
18   POWAY UNIFIED SCHOOL
     DISTRICT,
19
                              Counter Claimant,
20
     v.
21
     E. M.,
22
                             Counter Defendant.
23
24         Plaintiff E.M. petitions the court to appoint his parents, Nathan and Doreen Miller,
25   as his guardians ad litem. (Doc. No. 9.) Plaintiff’s petition does not cite any authority for
26   his request; the court presumes that Plaintiff moves for appointment of a guardian ad litem
27   pursuant to Federal Rule of Civil Procedure 17. Rule 17(c) provides that a general guardian
28   may act as a representative and sue or defend on behalf of a minor. Fed. R. Civ. P. 17(c)(1).

                                                     1
                                                                                   19cv689 JM (MSB)
1    If a minor does not have a representative, however, the court may appoint a guardian ad
2    litem to protect the minor. Fed. R. Civ. P. 17(c)(2). Plaintiff’s complaint and petition to
3    appoint a guardian ad litem state that Nathan and Doreen Miller are his parents, so it is
4    unclear why it is necessary to separately appoint them as guardians ad litem in this lawsuit.
5    See Doe ex rel. Sisco v. Weed Union Elementary Sch. Dist., No. 2:13-CV-01145-GEB,
6    2013 WL 2666024, at *1 (E.D. Cal. June 12, 2013) (holding that parents’ application for
7    appointment as guardians ad litem was unnecessary, noting that “Rule 17(c)(1)(A) permits
8    a ‘general guardian’ to sue in federal court on behalf of a minor, and ‘[a] parent is a
9    guardian who may so sue.’”). Plaintiff’s petition does not indicate why his application
10   should be treated any differently than the petition in Doe ex rel. Sisco. Accordingly, the
11   court denies Plaintiff’s petition without prejudice.
12         IT IS SO ORDERED.
13   DATED: May 21, 2019
                                                   JEFFREY T. MILLER
14
                                                   United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                   19cv689 JM (MSB)
